Citation Nr: 0502113	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-14 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, 
type II, including from exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Counsel





INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.  
This included service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decisions by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) at Wichita, Kansas.

The appeal is REMANDED to the M&ROC via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

This matter must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The claims of entitlement to service connection for PTSD and 
diabetes mellitus, type II, respectively, are remanded.  
Additional action under the Veterans Claims Assistance Act of 
2000 (the VCAA), see 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002), must be taken on these claims before 
they are considered by the Board.

Under the VCAA, VA owes certain duties to claimants of VA 
benefits that must be discharged before a claim can be 
denied.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  



The VCAA applies to all claims for VA benefits filed on or 
after its November 9, 2000 date of enactment or filed before 
its date of enactment but not final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  Regulations implementing the VCAA have been 
promulgated and, except for certain provisions concerning the 
claims to reopen with new and material evidence, are 
effective from the date of the enactment of the statute.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

The VCAA governs the claims on appeal because they were filed 
after its date of enactment.  See 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  

By imposing specific duties on VA, the VCAA aims to ensure 
that a claim is decided on the basis of a complete 
evidentiary record and after the claimant and the claimant's 
representative, if any, are notified about the evidence 
needed to support the claim.


Notice

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and to remand a case where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); see 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The shows that through a March 2002 letter, the M&ROC 
provided the veteran and his representative with notice 
concerning evidence that could substantiate the claim of 
entitlement to service connection for PTSD.  This notice 
complied with the requirements of the VCAA.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

The record shows that the M&ROC did not provide such notice 
about the claim of entitlement to service connection for 
diabetes mellitus, type II.  The Board notes that the 
statement of the case, issued in May 2003, discussed what the 
evidence should show to substantiate the claim under 
applicable law and, by quoting 38 C.F.R. § 3.159, described 
to the respective responsibilities of the veteran and VA for 
obtaining needed evidence and the time in which the veteran 
could submit or identify needed evidence.  

With this information, the statement of the case satisfied 
some of the requirements applying to the content of a notice 
concerning evidence that is needed to substantiate a claim.  
See id.  However, the notice represented by the statement of 
the case did not come before any M&ROC adjudication of the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  
Rather, the statement of the case was the last M&ROC 
adjudication of the claim.  Therefore, the notice required by 
the VCAA was not accomplished for this claim.

Accordingly, the claim of entitlement to service connection 
for diabetes mellitus, type II is remanded so that the VBA 
AMC may issue a notice complying with the VCAA to the veteran 
and his representative.  This notice should include reference 
to the provisions of 38 U.S.C.A. § 1116 and 
38 C.F.R.§§ 3.307(a)(6), 3.309(e), concerning the presumption 
of service connection for diabetes mellitus type II in 
veterans exposed to certain herbicides and 38 U.S.C.A. § 1112 
and 38 C.F.R. §§ 3.307(a)(3) and 3.309(a), concerning the 
presumption that a veteran who exhibits diabetes mellitus to 
a compensable degree within one year after service had the 
disease during service, all of which are discussed below.


Development of Evidence

PTSD

The record shows that the M&ROC has not made sufficient 
efforts to secure documentation verifying the occurrence of 
certain traumatic events (stressors) that the veteran claims 
he experienced while serving in Vietnam.  

The claim of entitlement to service connection for PTSD is 
remanded so that the VBA AMC may make additional efforts to 
obtain this verification and if it finds that any stressor 
has been verified, provide the veteran with a VA PTSD 
examination.

The provisions of 38 C.F.R. § 3.304(f) govern service 
connection for PTSD, which is founded on a diagnosis 
referring to one or more stressors (stressful experiences) 
verified to have occurred during service.  See 38 C.F.R. 
§ 3.304(f) (2004).  The current 38 C.F.R. § 3.304(f) 
represents the revision, effective from March 7, 1997, of the 
previous version of that regulation.  See 64 Fed. Reg. 32, 
807 (June 18, 1999).  Because the claim of entitlement to 
service connection for PTSD was filed after this date, it is 
governed by the current (revised) provision.

Current VA outpatient treatment records indicate that the 
veteran has a diagnosis of PTSD.

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD rendered in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and a stressful event (stressor) 
that a veteran claims to have encountered during service; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  C.F.R. § 3.304(f) (2004).  

Section 4.125(a) provides that for VA purposes, a PTSD 
diagnosis must satisfy the standard for that diagnosis 
contained in the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders-IV 
(DSM-IV).  38 C.F.R.
§ 4.125(a) (2004).

Where a current diagnosis of PTSD is shown, the sufficiency 
of a stressor to support the diagnosis is presumed.  
Nevertheless, credible evidence that the alleged stressor 
actually occurred also is required.  Pentecost v. Principi, 
16 Vet. App. 124, 126 (2002).




The requirement that other evidence corroborate veterans' 
accounts concerning stressors can be suspended in some 
instances for veterans of combat.  38 C.F.R. § 3.304(f).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to the 
combat, then in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the occurrence of the claimed 
stressor is proven by the veteran's word without 
corroborating evidence.  38 C.F.R. § 3.304(f); see also 
38 U.S.C.A. § 1154(b) (West 2002).  

For VA purposes, to engage in combat with the enemy means to 
participate directly in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy, and the claimed stressor is related to the combat, 
then in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

The rule of VA adjudication requiring that a claimant be 
given the benefit of the doubt on any issue material to a 
determination of a claim when the evidence on that issue is 
in relative equipoise, see 38 U.S.C.A. § 5107(b) (West 2002), 
38 C.F.R. § 3.102 (2004), applies to the question whether a 
veteran engaged in combat with the enemy.  Id.

That a veteran engaged in combat with the enemy need not be 
proven directly.  Rather, it may be inferred in some 
instances from the participation of his unit.  See Suozzi v. 
Brown, 10 Vet. App. 307, 310-11 (1997) (exposure of a veteran 
to a specific traumatic event may be inferred from credible 
evidence showing the involvement of his unit in that event, 
in this instance, a radio log showing that veteran's unit had 
come under attack); Pentecost, 16 Vet. App. at 128-29.

Service connection for PTSD may not be granted unless VA 
adjudicators first have determined that the stressor or 
stressors alleged in support of the claim actually occurred 
because they have been verified objectively or have been 
established by a combat veteran's word alone.  38 C.F.R. § 
3.304(f).  When such verification is lacking, a diagnosis of 
PTSD, even when linking the disease to one or one or more of 
the stressors alleged by the veteran, is not a sufficient 
basis upon which to conclude that the disease is service 
related.  West v. Brown, 7 Vet. App 70 (1994).  

Whether a stressor alleged in support of the claim actually 
occurred and was experienced by the veteran is not a medical 
question but a question of fact to be resolved by VA 
adjudicators alone.  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992); Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
determination is to be made with reference to the "places, 
types and circumstances" of a veteran's service.  38 C.F.R. 
§ 3.303(a).

The veteran claims that he experienced certain stressors in 
Vietnam while engaged in combat with the enemy or in an 
atmosphere of combat during his service in the United States 
Navy.  He alleges that, as a gunner's mate either on the USS 
Porterfield or on a river patrol boat, he participated in 
bombing the shore, providing gunfire to support combat 
operations, sinking small craft, taking soldiers to various 
land locations and picking up soldiers (or the bodies of 
soldiers) from those locations, patrolling rivers, checking 
junks on rivers, and "pull[ing] in" on enemy operating on 
coastal lands.  

He also describes in specific terms two stressors that he 
claims to have experienced in Vietnam.  First, he says that 
he participated in leveling with gunfire in 15 minutes a 
village that was thought to be a storage and operating 
location for the enemy.  He relates that when he and his 
fellow soldiers were leaving the area to return to their 
vessel, they encountered fishermen who seemed to understand 
what had just taken place and screamed, cried, and yelled at 
them.  Second, he says that he participated in picking up the 
mangled bodies of two dead American military pilots and 
laying them on deck of the vessel on which he was serving.  
He describes how the bodies were damaged and suggests that he 
was horrified by the open eyes of one of the dead.

Certain facts about his service consistent with his accounts 
are established by the records now on file, and others are 
not.  His service personnel records reflect that he served in 
the United States Navy on the USS Porterfield (DD 682), a 
destroyer, off the waters of Vietnam in the capacity of 
"[o]rdanceman."  No service personnel or other records show 
that he served on a river patrol boat.  A DD Form 682 
concerning the USS Porterfield notes that it was deployed in 
1964 and 1966 to work with amphibious groups off the coast of 
Vietnam.  His DD Form 214 shows that he received the Vietnam 
Service Medal and the National Defense Service Medal.  
Neither of these awards proves combat service.  See 
SECNAVINST 1650.1.  None of the incidents he alleges as 
stressors are corroborated by any of the records now on file.

The M&ROC attempted to secure documentation verifying the 
veteran's allegations.  In August 2002, the M&ROC asked the 
National Personnel Records Center (NPRC) for information from 
the service personnel file of the veteran concerning his unit 
of assignment, dates of assignment, participation in combat 
operations, wounds in action, awards and decorations, and 
duty outside the United States, and dates of service in 
Vietnam.  To the M&ROC's August 2002 request, the NPRC sent a 
reply showing that the veteran served in Vietnam while on 
board the USS Porterfield during certain periods within the 
larger period extending from February to May 1966.  

In its reply, the NPRC stated that is was "unable to verify 
if the vet[eran] was ever in the country of Vietnam."  
Documentation on file suggests that the M&ROC may have made a 
similar request to the NPRC earlier, but the documentation is 
not dated and is not followed by a reply from the NPRC.  

Thus, the record as it stands now does not show that the 
veteran participated in combat with the enemy, that he served 
on a river patrol boat in Vietnam in addition to serving on 
the USS Porterfield (DD 682), or that he was in country in 
Vietnam, and it does not support any of his accounts 
concerning stressors that he experienced in Vietnam.



However, the M&ROC's efforts to secure verification that the 
veteran engaged in combat with the enemy in Vietnam or 
experienced any of the stressors that he describes by writing 
to the NPRC were not sufficient.  Here, the documentation 
concerning these matters would be in federal custody.  The 
VCAA requires VA to make reasonable efforts to obtain records 
relevant to the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3).  

VA's duty to obtain records applies when the claimant, after 
being requested to do so by VA, "adequately identifies [such 
records] to the Secretary and authorizes the Secretary to 
obtain" them.  38 U.S.C.A. § 5103A(b).  When the records are 
in the custody of a federal department or agency, the VCAA 
requires VA to continue to try to obtain them until it has 
been successful unless it is reasonably certain that they do 
not exist or that further efforts to obtain them would be 
futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  

By the standard set forth in the statute, the M&ROC's efforts 
to obtain documentation that would support the veteran's 
accounts were not thorough enough.  Certainly, there is no 
reason to conclude that it would be futile for VA to make 
further efforts to obtain such documentation.  See id.  
Accordingly, the claim is remanded so that these additional 
efforts may be made.

On remand, the VBA AMC should attempt to obtain from all 
appropriate federal agencies the additional service personnel 
records, or other documentation, for example, statements by 
the service department and the ship's log for the USS 
Porterfield (DD 682) for the period extending from February 
to May 1966, that have a bearing upon these matters.  

Among the federal agencies to which a request for this 
material should be made are the United States Armed Services 
Center for Research of Unit Records (USASCRUR) and the Naval 
Historical Center Ships History Branch.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  



As is required by the VCAA, appropriate notice must be 
provided to the veteran and his representative of any records 
that cannot be obtained.  38 C.F.R. § 3.159(e).  

The notice must (i) identify the records VA was unable to 
obtain; (ii) explain the efforts VA made to obtain the 
records; (iii) describe any further action VA will take 
regarding the claim, including, but not limited to, notice 
that VA will decide the claim based on the evidence of record 
unless the claimant submits the records VA was unable to 
obtain.  Id.

The VCAA requires VA to secure a medical examination or 
opinion if one is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  
Accordingly, if, after reviewing all relevant documentation 
obtained, the VBA AMC determines that one or more stressors 
alleged by the veteran in support of his claim are verified, 
either through corroborating evidence or because related to 
combat in which the evidence shows he participated, then a VA 
examination must be performed.  38 U.S.C.A. § 5103(A)(d)(1); 
38 C.F.R. § 3.159(c)(4).  

Such an examination would be expected to aid VA adjudicators 
in determining whether the veteran has a diagnosis of PTSD 
that conforms to the DSM-IV standard and if so, whether his 
PTSD is causally related to one or more stressful experience 
(stressors) that he had during service.  38 C.F.R. 
§ 3.304(f).  The DSM-IV standard for assessing whether a 
stressor is sufficient to cause PTSD is a subjective one.  

Under DSM-IV, it is not necessary for the diagnostician to 
conclude that the stressor in concern would trigger PTSD in 
almost anyone.  Rather, the DSM-IV diagnostic criteria are 
satisfied if a person actually has developed PTSD as a result 
of exposure to a traumatic event that caused him or her to 
respond with intense fear, helplessness, or horror.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).


Diabetes Mellitus, Type II

Development of evidence showing that the veteran served in 
country in Vietnam, instead of only on ship off the waters of 
Vietnam, that the Board has requested in conjunction with the 
claim of entitlement to service connection for PTSD is needed 
to support not only that claim but also the claim of 
entitlement to service connection for diabetes mellitus, type 
II.  

The veteran claims that he was exposed to herbicides (Agent 
Orange) in country in Vietnam and as a result, developed 
diabetes after service.  His service medical records do not 
show that was treated for symptoms of diabetes or diagnosed 
with the disease during service.  His current medical records 
do indicate that he is diagnosed with diabetes mellitus, type 
II.  These records show that his disease must be managed by a 
restricted diet and therefore, is disabling to a compensable 
degree.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2004).

If certain facts are shown, service connection for diabetes 
mellitus, type II could be granted in this case on the basis 
of a statutory presumption that veterans who served in 
Vietnam during the period extending from January 8, 1962 to 
May 7, 1975 and were exposed to certain herbicide agents 
during that service and developed type 2 diabetes (also known 
as type II diabetes mellitus or adult-onset diabetes) to a 
compensable degree any time after service acquired that 
disease because of that exposure.  See 38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R.§§ 3.307(a)(6), 
3.309(e) (2004).  

A veteran who during active military, naval, or air service 
served in Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975 shall be presumed to have been 
exposed during such service to an herbicide agent unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii).  Service in Vietnam "includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam."  Id.




On remand, the VBA AMC should attempt to obtain from all 
appropriate federal agencies the additional service personnel 
records, or other documentation, for example, statements by 
the service department and the ship's log for the USS 
Porterfield (DD 682) for the period extending from February 
to May 1966, that show that the veteran served in country in 
Vietnam either, as he claims, as a member of the crew of a 
river patrol boat or otherwise.  

Among the federal agencies to which a request for this 
material should be made are the United States Armed Services 
Center for Research of Unit Records (USASCURR) and the Naval 
Historical Center Ships History Branch.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  

In the alternative, service connection for diabetes mellitus, 
type II might be granted on the basis of facts showing that 
the current disease was caused by exposure to herbicides 
during service, if there is sufficient proof that it was 
caused by his exposure to herbicides or by another injury 
that he sustained during service, or by a disease that he 
contracted during service.  See 38 C.F.R. § 3.303(a), (b), 
(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Also, if a veteran with 90 days or more of continuous active 
service develops diabetes mellitus within one year to a 
compensable degree after being separated from service, then 
the disease will be presumed to have been incurred in service 
even absent direct evidence to that effect unless there is 
affirmative evidence to the contrary (including a showing of 
an intercurrent cause for the disease.)  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The notice requested in this Remand concerning evidence that 
is needed to substantiate the claim may result in the VBA 
AMC's securing additional medical records or other 
documentary evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3).  

If that evidence supports entitlement to service connection 
for diabetes mellitus, type II on the basis that it is 
related diabetes or another disease, or an injury, sustained 
during service, then, and provided it concludes that the 
claim cannot be granted on the basis of the presumption set 
forth in 38 U.S.C.A. § 1116 and 38 C.F.R.§§ 3.307(a)(6) and 
3.309(e) (2004), the VBA AMC must develop the claim further 
by obtaining a VA medical examination.  38 U.S.C.A. 
§ 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  

The examiner must state in the examination report an opinion 
about whether it is at least as likely as not that the 
diabetes mellitus, type II that the veteran has currently is 
causally related to an injury or disease (including any 
diabetes) that he had during service or to a compensable 
degree within one year after his separation from service.  
Accordingly, this case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate 
entitlement to service connection for 
diabetes mellitus, type II and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In discussing the evidence that is needed 
to substantiate the claim, the notice 
should include reference to the 
provisions of 38 U.S.C.A. § 1116 and 
38 C.F.R.§§ 3.307(a)(6), 3.309(e), 
concerning the presumption of service 
connection for diabetes mellitus type II 
in veterans exposed to certain herbicides 
and 38 U.S.C.A. § 1112 and 38 C.F.R. 
§§ 3.307(a)(3) and 3.309(a), concerning 
the presumption that a veteran who 
exhibits diabetes mellitus to a 
compensable degree within one year after 
service had the disease during service.  
The notice should ask the veteran to 
submit all evidence in his possession 
that is pertinent to his claim.  

A copy of the notice must be sent to the 
appellant's representative.  The 
appellant and his representative should 
be allowed appropriate time in which to 
respond.

3.  After securing any needed releases 
from the appellant, the VBA AMC should 
make efforts to secure all records to 
which he or his representative refers in 
response to the notice requested in 
Paragraph 2.

The VBA AMC should document in the claims 
file the actions that were taken to 
obtain this evidence and provide 
appropriate notice to the veteran and his 
representative concerning any records 
that are not obtained.  

4.  The VBA AMC should prepare a written 
summary of the stressors that the 
veteran has alleged in support of his 
claim of entitlement to service 
connection for PTSD, including those 
listed in this Remand, above.  

Then, the VBA AMC should send this list 
to United States Armed Services Center 
for Research of Unit Records (USASCURR), 
7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197, to the 
Naval Historical Center Ships History 
Branch, and to any other appropriate 
federal agency, respectively, with a 
request that they confirm whether the 
veteran engaged in combat in Vietnam, 
whether he served on a river patrol boat 
in Vietnam, whether he otherwise served 
in country in Vietnam, and that it 
verify each alleged stressor to the 
extent possible with service department 
records, including any ship's log for 
the USS Porterfield (DD 682) for the 
period extending from February to May 
1966, and provide all such records to 
the VBA AMC.  If USASCRUR or Naval 
Historical Center Ships History Branch 
or any other federal agency that is 
contacted is unable to provide the 
verifying records, it should be asked to 
direct the AMC to any additional 
appropriate sources.

The VBA AMC should document in the claims 
file the actions that were taken to 
obtain this evidence and provide 
appropriate notice to the veteran and his 
representative concerning any records or 
other documentation that is not obtained.  

5.  If, and only if, it is concluded that 
one or more of the PTSD stressors alleged 
by the veteran has been verified, either 
through corroborating evidence or because 
related to combat in which the evidence 
shows he participated, schedule the 
veteran for a VA PTSD examination.  

Prior to the examination, the VBA AMC 
must prepare a written summary of the 
verified stressor or stressors and 
associate that summary with the claims 
file.  

The claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

A complete rationale should be provided 
for all opinions and conclusions stated 
in the examination report.

If the examination results in a diagnosis 
of PTSD, the examiner should state in the 
examination report whether one or more 
verified stressors are sufficient to 
support the diagnosis of PTSD.  If a 
diagnosis of PTSD is not made, the 
examiner should explain in the 
examination report why such a diagnosis 
is not warranted.  In considering whether 
to assign a diagnosis of PTSD, the 
examiner must apply the diagnostic 
criteria for PTSD contained in the 
American Psychiatric Association's DSM-
IV; the examination report must show that 
such an analysis was performed.

If a psychiatric disorder(s) other than 
PTSD is/are diagnosed on examination, the 
examiner must express an opinion as to 
whether any such disorder(s) is/are 
related to service on any basis, or if 
preexisting service, was/were aggravated 
thereby.  Any and all opinions must be 
accompanied by a complete rationale.

6.  If, after performing the development 
requested above, the VBA AMC concludes 
that service connection for diabetes 
mellitus, type II cannot be granted on 
the basis of the presumption set forth in 
38 U.S.C.A. § 1116 and 
38 C.F.R.§§ 3.307(a)(6) and 3.309(e) but 
there is evidence that the veteran 
sustained an injury or disease during 
service (including any diabetes mellitus 
that he exhibited to a compensable degree 
within one year after his separation from 
service) to which his current diabetes 
mellitus, type II could be related, then 
the VBA AMC must provide the veteran with 
a VA diabetes examination.

The claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

A complete rationale should be provided 
for all opinions and conclusions stated 
in the examination report.

In the examination report, the examiner 
should state diagnoses for all forms of 
diabetes found.  Dealing with each 
disorder in turn, the examiner should 
state in the examination report opinion 
as to whether it is at least as likely as 
not (50 percent likelihood or greater) 
that the disorder is the result of injury 
or disease that the veteran incurred 
during service, to include exposure to 
herbicides.  

As part of this analysis, the examiner 
should state in the examination report an 
opinion as to whether it is at least as 
likely as not (50 percent likelihood or 
greater) that the veteran developed 
diabetes mellitus to a compensable degree 
within one year after his separation from 
service and if the finding is in the 
affirmative, should presume that the 
veteran had this disease during his 
service.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues of entitlement to 
service connection for PTSD and diabetes 
mellitus, type II, respectively.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claims, to include a summary of the 
evidence and applicable law and regulations pertinent to the 
claims currently on appeal.  A reasonable period of time for 
a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims of entitlement to service connection for PTSD and type 
II diabetes mellitus, and may result in a denial.  38 C.F.R. 
§ 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

